SEWARD & KISSEL LLP 1200 G Street, N.W. Washington, DC 20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 www.sewkis.com February 25, VIA EDGAR Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, DC 20549 Re: Sequoia Fund, Inc. (the "Company") File Nos.: 2-35566 and 811-1976 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933, the Company hereby submits Post-Effective Amendment No. 58 to the Company's Registration Statement ("PEA# 58").We are making this filing to comply with the amendments to Form N-1A adopted in Release No. IC-28584 (January 13, 2009).PEA# 58 is marked in accordance with Rule 310 of Regulation S-T to show changes from Post-Effective Amendment No. 57. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned or Paul Miller at (202) 737-8833. Sincerely, /s/Young Seo Young Seo, Esq. Seward & Kissel LLP Enclosures cc: Paul
